Citation Nr: 1425823	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-38 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a herniated nucleus pulposus (HNP) at L4-5 with spondylosis of the lower thoracic spine.  

2.  Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel




INTRODUCTION

The Veteran had active service from June 1993 to March 1994 and from February 1995 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was previously before the Board in September 2012, at which time the Board denied the Veteran's increased rating claims.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), and in May 2013, the matters were vacated pursuant to a Joint Motion for an Order Vacating and Remanding the Board Decision (Joint Motion).  

The Board's previous decision referred a claim to reopen service connection for depression to the RO for appropriate action.  Because it does not appear that any action has been taken with regard to this matter, it is again hereby referred to the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the claims file, the Board finds that a remand is required for additional development and to ensure that the Veteran is afforded all due process of law.

Pursuant to the Joint Motion, the Court stated that a remand was warranted because the Board did not adequately discuss whether the August 2008 VA examination was sufficient or discuss functional loss during flare-ups even though the August 2008 VA examination "appears to suggest that the Veteran] suffers from periodic flare-ups."  Accordingly, "vacatur and remand are required for the Board to determine whether she suffers from additional functional loss during these episodes, to include whether an additional medical opinion is required for the Board to decide this issue."  

After having considered this matter, the Board finds that a remand for a new VA examination and opinion is indeed required in order to adequately evaluate the nature and severity of the Veteran's service-connected HNP at L4-5 with spondylosis of the lower thoracic spine.  

Specifically, in accordance with controlling jurisprudence, the AOJ must provide the Veteran with an examination that adequately addresses limitation of function of spine in terms of additional degrees of limitation of motion if possible.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Additionally, the Veteran was last examined by VA in August 2008, and she has since alleged a worsening in her condition.  The Board notes that in June 2012, the Veteran applied to the Army Review Board Agency to have her Medical Evaluation Board (MEB) decision reviewed; in her application, she indicated that her "conditions haven't gotten better[,] they have gotten worse."  Therefore, a new VA examination should be conducted on remand so that the current level of severity of her back disability can be assessed.   See VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  

Likewise, it appears prudent here, given the amount of time that has lapsed between the Veteran's August 2008 examinations for hypertension, to obtain a new examination on remand for the purpose of determining the current level of severity of this disability also.  

Next, to the extent that the Veteran may have received any additional VA treatment since related to her back disability or hypertension (a review of her paperless claims file on Virtual VA reflects that records through September 2013 have been downloaded), recent treatment records must also be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Lastly, pursuant to the Joint Motion, it was found that the Veteran was not provided with notice to her correct address of record regarding the fact that her case was certified to the Board and advised of her rights pursuant to 38 C.F.R. §§ 19.36, 20.1304.  The Court stated that "remand of the claims for both an increased rating for an HNP . . . and hypertension is required to allow VA to mail it to her correct address."  In this regard, the AOJ must ensure that the correct address and ZIP code are used when the case is recertified to the Board following the accomplishment of the above-requested development. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall obtain and associate with the claims file any VA treatment records relevant to the issues on appeal dated from September 2013 to the present.

2.  After accomplishing the development outlined in step (1) above, obtain a new VA examination regarding the Veteran's HNP at L4-5 with spondylosis of the lower thoracic spine. The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

(a) All pertinent symptomatology and findings must be reported in detail.  When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  

(b) To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion.  The examiner is also directed to specifically address the evidence of record suggesting flare-ups, including the fact that the VA examination in August 2008 noted that she "rates [her back] pain at its worse as 8 out of 10, and this occurs once or twice a week.  The pain typically lasts one to two hours. It is elicited by physical activity and sometimes stress, and is relieved by bed rest and muscle relaxants."

3.  After accomplishing the development outlined in step (1) above, obtain a new VA examination regarding the Veteran's hypertension.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  

4.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ shall readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  

5.  Upon re-certification of the appeal to the Board, the AOJ must, pursuant to the Joint Motion, notify the appellant "in writing of this certification and her right to change representation, request a personal hearing, or submit new evidence to the Board."  38 C.F.R. §§ 19.36, 20.1304(a)."  Such notice must be sent to her correct address of record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



